Supreme Court of Florida
                                  _____________

                                  No. SC13-2004
                                  _____________



                              THE FLORIDA BAR,
                                 Complainant,

                                         vs.

                           DAVID FRANK PETRANO,
                                 Respondent.

                                [December 18, 2014]

PER CURIAM.

      This case came before the Court on The Florida Bar’s petition for interim

probation of respondent David Frank Petrano.1 The Bar asserted facts and

presented an affidavit that clearly and convincingly established that restrictions on

respondent’s privilege to practice law are necessary for the protection of the public.

After considering filings by the Bar and Petrano, the Court issued an order

imposing interim probation with restrictions on Petrano. See Fla. Bar v. Petrano,




      1. We have jurisdiction. See art. V, § 15, Fla. Const.
SC13-2004 (Fla. Nov. 12, 2013). Due to Petrano’s constant abusive filings in the

Court regarding this ongoing case and other cases, the Court issued an order on

June 9, 2014, directing Petrano to show cause

      why this Court should not find that you have abused the legal system
      process and impose upon you a sanction for abusing the legal system,
      including, but not limited to directing the Clerk of this Court to reject
      for filing any future pleadings, petitions, motions, letters, documents,
      or other filings submitted to this Court by you unless signed by a
      member of The Florida Bar other than yourself.

Fla. Bar v. Petrano, SC13-2004 (Fla. Jun. 9, 2014); R. Regulating Fla. Bar 3-7.17

(Vexatious Conduct and Limitation on Filings); see also Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion); State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999)

(stating that a court must first provide notice and an opportunity to respond before

sanctioning a litigant and prohibiting litigant from future pro se filings). Petrano

has filed a response to the Court’s order to show cause. He argues that all of his

filings and proceedings were presented in good faith and that he is sincerely

remorseful. However, in the response he resumes making the same meritless

arguments that he has presented to this Court numerous times.2 After considering


       2. Petrano is the subject of the instant disciplinary proceeding, Florida Bar
v. Petrano, No. SC13-2004, and he has failed to demonstrate compliance with the
Court’s previous order that he undergo a mental health evaluation. He filed a
petition for a writ of mandamus challenging this disciplinary proceeding. Petrano
v. Fla. Bar, 143 So. 3d 921 (Fla. 2014) (petition denied in SC13-1731). In
addition, he and his wife, Mary Katherine Day-Petrano, filed a petition for a writ of
mandamus seeking relief against at least thirteen persons and entities, including the
Bar and the Florida Board of Bar Examiners. M.K.D.P. v. Fla. Bd. of Bar

                                         -2-
Examiners, No. SC13-1857 (Fla. Jan. 30, 2014) (dismissed in part, denied in part).
He filed a separate “petition for contempt” against the Bar. Petrano v. Fla. Bar,
No. SC14-830 (Fla. Apr. 30, 2014) (dismissed as unauthorized).
       In addition to the various proceedings, the Court has addressed Petrano’s
numerous motions and filings within the cases. In No. SC13-1731, the first
mandamus petition, Petrano filed over 120 pleadings and appendices. He also
engaged in repeated attempts to file an affidavit of his wife, even though the filing
was previously stricken. Petrano v. Fla. Bar, No. SC13-1731 (Fla. Feb. 7, 2014)
(denying Petrano’s motion requesting that the Clerk of Court be ordered not to
strike his wife’s affidavits); Petrano v. Fla. Bar, No. SC13-1731 (Fla. Feb. 17,
2014) (affidavit stricken). On February 7, 2014, the Court issued an order that
struck a reply and appendices that Petrano filed on November 26 and 27, 2013.
The Court issued another order on that same date, striking Petrano’s filings of
November 18, 19, 20, 21, 22, and 26, 2013. Also, the Court has ordered him not to
file pleadings over fifty pages in length. In this case, over eighty of his filings
were stricken. Clearly, the majority of his filings have not resulted in relief, as
they have been stricken or denied.
       In the instant case, No. SC13-2004, before it was referred to a referee,
Petrano filed thirty-two motions or appendices in this Court. For example, he
objected to the substitution of Bar counsel after Bar counsel had left the Bar’s
employment. In another pleading, he requested that the Court permit him to amend
his answer; however, he filed this request after the Court issued an order ruling on
the point. Fla. Bar v. Petrano, No. SC13-2004 (Fla. Mar. 19, 2014) (motion
denied). Although this Court ordered Petrano to undergo the mental health
evaluation, he thereafter filed a motion for protective order asking the Court to
prohibit the Bar from making him undergo the evaluation. The Court denied his
motion and struck yet another of his filings. As in No. SC13-1731, Petrano
repeatedly attempted to file an affidavit of his wife after it was stricken. Fla. Bar v.
Petrano, No. SC13-2004 (Fla. Nov. 12, 2013) (striking affidavit as unauthorized);
Fla. Bar v. Petrano, No. SC13-2004 (Fla. Feb. 26, 2014) (same). He filed a motion
demanding that the Bar provide ADA accommodations for his wife to participate
in the mental health evaluation with him. The motion was denied. His motion to
take judicial notice was stricken for failure to comply with the appellate rule
prohibiting argument. Fla. Bar v. Petrano, No. SC13-2004 (Fla. Feb. 26, 2014).
       Therefore, Petrano’s numerous filings in No. SC13-2004, No. SC13-1731,
No. SC13-1857, and No. SC14-830, which are repetitive and meritless, abuse the
Court’s limited resources.

                                         -3-
Petrano’s response, we conclude that it fails to show cause why sanctions should

not be imposed. We find that respondent has engaged in vexatious conduct. See

R. Regulating Fla. Bar 3-7.17 (“Vexatious conduct is conduct that amounts to

abuse of the bar disciplinary process by use of inappropriate, repetitive, or

frivolous actions or communications of any kind directed at or concerning any

participant or agency in the bar disciplinary process such as the complainant, the

respondent, a grievance committee member, the grievance committee, the bar, the

referee, or the Supreme Court of Florida, or an agent, servant, employee, or

representative of these individuals or agencies.”).

      This Court has chosen to sanction pro se respondents who have abused the

judicial process and otherwise misused this Court’s limited judicial resources by

filing frivolous, nonmeritorious, or otherwise inappropriate filings. Such

respondents have been barred from further filings in this Court unless their

pleadings, motions, or other requests for relief were filed under the signature of a

member of The Florida Bar in good standing other than the respondents. The

Court has found that limitations on the abilities of such respondents to submit any

further filings in this Court were necessary to protect the constitutional right of

access of other litigants, in that it permitted this Court to devote its finite resources

to the consideration of legitimate claims filed by others. See Fla. Bar v. Kivisto,

62 So. 3d 1137, 1139 (Fla. 2011); Fla. Bar v. Thompson, 979 So. 2d 917, 918 (Fla.


                                          -4-
2008); see also In re McDonald, 489 U.S. 180, 184 (1989) (noting that “[e]very

paper filed with the Clerk of this Court, no matter how repetitious or frivolous,

requires some portion of the institution’s limited resources”).

      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by David

Frank Petrano unless such filings are signed solely by a member in good standing

of The Florida Bar other than Petrano. R. Regulating Fla. Bar 3-7.17(d). Counsel

may file on Petrano’s behalf if counsel determines that the proceeding may have

merit and can be brought in good faith.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – The Florida Bar

John F. Harkness, Jr., Executive Director, and James Keith Fisher, Bar Counsel,
The Florida Bar, Tallahassee, Florida, and Adria E. Quintela, Staff Counsel, The
Florida Bar, Sunrise, Florida,

      for Complainant

David Frank Petrano, pro se, Hawthorne, Florida,

      for Respondent




                                          -5-